Citation Nr: 0908987	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current right shoulder disability is not 
related to active service.

3.  The Veteran's current low back disability is not related 
to active service.

4.  The Veteran's current left knee disability is not related 
to active service.

5.  The Veteran's current right knee disability is not 
related to active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

4.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2004 and March 2008, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
Veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and March 2008, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because all of the Veteran's 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file.

The Veteran has contended that he was treated for his claimed 
disabilities during active service at Fitzsimmons Army 
Medical Center.  In response to a request for these records, 
the Records Management Center notified VA in March 2008 that 
no records for the Veteran dated between November 1981 and 
May 1997 were available from this facility.  The RO then 
requested that the Veteran provide copies of these records 
which were in his possession; there is no record of a 
response.  In May 2008, the RO formally determined that 
clinical records from Fitzsimmons Army Medical Center dated 
between November 1981 and May 1997 were not available.

In cases where the Veteran's service medical records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided VA examinations for his right 
shoulder, low back, and bilateral knee disabilities.  As will 
be explained below, there is no medical evidence, to include 
a nexus opinion, relating any of these current disabilities 
to active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred a right shoulder 
disability, a low back disability, and right and left knee 
disabilities during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1960, clinical 
evaluation was normal except for a left elbow scar.  

X-rays of the Veteran's spine in March 1962 showed slight 
scoliosis from T-10 to L-2 but no fracture.

In January 1963, the Veteran complained of right knee 
tenderness and difficulty weight-bearing.  He reported 
falling from an aircraft wing while on duty and experiencing 
a knee injury from the lateral to medial direction at the 
knee joint due to the force of impact from his fall.  He 
noted no swelling for 3 days after this accident.  Physical 
examination showed a minimally swollen right knee, no 
crepitus, no excessive tenderness, and a full range of 
motion.  X-rays were negative.  

On periodic physical examination in March 1967, clinical 
evaluation was unchanged except for a keloidal folliculitis 
on the neck.  The Veteran denied all relevant medical 
history.

In September 1967, the Veteran complained of left knee 
tenderness.  He denied any history of trauma.  Physical 
examination showed tenderness at the insertion of the left 
medial collateral ligament.  The impression was ligament 
strain.  

In December 1967, the Veteran complained of worsening back 
pain which had lasted for 1 month.  

On periodic physical examination in September 1969, clinical 
evaluation was normal except for 1/2 inch scars on the left and 
right index fingers which were well-healed and non-
symptomatic.  The Veteran reported that both of his knees 
were "stiff" occasionally and intermittently in the past 
year.  He also reported a back injury in 1961 after lifting.  
This had been treated and occasionally was mildly 
symptomatic.  

On periodic physical examination in September 1973, clinical 
evaluation was normal.  The Veteran denied any significant 
interval medical or surgical history.

On periodic physical examination in April 1975, clinical 
evaluation was normal except for minimal hemorrhoidal tags.  

In October 1976, the Veteran complained of joint pain and 
back pain.  His joint pain was in both shoulders and left 
knee.  Physical examination showed a stable left knee, range 
of motion within normal limits, and no edema, discoloration, 
or tenderness in any joint.  X-rays were normal.  The 
impression was arthritis.  On re-check later that same month, 
the Veteran reported that he was doing well and had no pain 
in his joints.

In December 1976, the Veteran reported that he was doing well 
except for pain in the right shoulder.  Range of motion 
testing was within normal limits.  The impression was gout.

In February 1977, the Veteran's complaints included right 
shoulder pain.  Objective examination showed spasm in the 
cervical paraspinal muscles and range of motion was within 
normal limits.  The assessment was muscle spasm.

In March 1977, the Veteran complained of pain in the right 
shoulder and over the coracoid area.  Objective examination 
showed tenderness over the right coracoid process and a range 
of motion limited by pain.  The assessment was coracoid 
bursitis.

On periodic physical examination in May 1980, clinical 
evaluation was normal.  The Veteran reported "gout" in all 
joints but denied any current symptoms.  He also reported a 
painful or "trick" shoulder.

At his separation physical examination in June 1981, the 
Veteran reported a history of painful or "trick" shoulder 
and recurrent back pain but denied any history of "trick" 
or locked knee.  Clinical evaluation was normal.  The in-
service examiner noted that the Veteran reported recurrent 
back pain since March 1981 of unknown etiology.  The Veteran 
requested no treatment for this complaint and it had no 
complications or sequelae.  This examiner also noted that the 
Veteran's reported painful shoulder was secondary to gout.

The post-service medical evidence shows that, on private 
outpatient treatment in January 1990, the Veteran's 
complaints included pain in the right shoulder.  Objective 
examination of the right shoulder was "basically 
unremarkable."  The assessment was continued arthralgias.

The Veteran injured his low back at work in 1990, 1991, and 
in September 1996.  He injured his right knee at work in June 
1997.  He injured his right shoulder at work in January 1999 
and in July 2003.

Following his on-the-job back injury in September 1996, the 
Veteran received regular private outpatient treatment for his 
low back complaints.  That same month, the Veteran complained 
of low back pain which had lasted "on and off" for 
4 months.  Objective examination showed pain located at the 
mid-spine L5 level and the right side of L4-L5 over facet, 
negative straight leg raising, no specific spasms, and pain 
in the vertebrae consistent with compression of the low 
lumbar spine.  The assessment was lumbosacral strain.

On private outpatient treatment in October 1996, the Veteran 
complained of back pain which he characterized as numbness 
down the sides of both legs for the past few weeks.  He 
reported injuring his back at work in September 1996.  He was 
improving on treatment from workmen's compensation 
physicians.  He was not on medication.  Objective examination 
of the lumbar spine showed minimal right sacroiliac joint 
tenderness and no other tenderness, normal straight leg 
raising, a normal neurological examination of the lower 
extremities, and minimal reflexes bilaterally.  The 
assessment included parasthesias of the left associated with 
back injury.

Following outpatient treatment in November 1996, the 
assessment was lumbosacral strain and sacroiliac joint pain.  
A private magnetic resonance imaging (MRI) scan of the lumbar 
spine in November 1996 showed a small focal bulge posteriorly 
in the midline at L2-3 and moderate right L4-5 and mild right 
L3-4 facet degenerative joint disease.

On private outpatient treatment in June 1997, the Veteran 
complained of straining his right knee at work.  Objective 
examination showed a full range of motion in the right knee 
with minimal if any swelling behind the knee.  The assessment 
was right knee strain.

In a September 1997 letter, Floyd O. Ring, Jr., M.D., stated 
that he had evaluated the Veteran for complaints of chronic 
low back pain with intermittent lower extremity complaints.  
The Veteran was employed at United Airlines.  He had a 
longstanding history of low back pain complaints.  He 
reported that, in 1990 and 1991, he was struck in the back by 
a cargo door while loading baggage on to a plane.  He had 
immediate back pain but no fractures, dislocation, or other 
abnormalities were noted on x-rays.  He reported a second 
work injury to his low back in September 1996 while lifting a 
heavy bag.  X-rays again showed no fractures, dislocations, 
or other abnormalities.  He was placed on light duty 
restrictions.  Dr. Ring noted that the Veteran's pain 
complaints were located primarily throughout the low lumbar 
spine, right greater than left, and radiating in to the right 
lower extremity posteriorly to the knee.  Physical 
examination showed normal spinal curvature, tenderness to 
palpation on the low lumbar segments, right greater than 
left, and increased pain on extension and right rotation.  
The impressions included chronic low back pain, probable 
facet arthropathy at L4-5 and L5-S1, MRI evidence of facet 
changes at L3-4 and L4-5 and a mild broad-based disc bulge at 
L2-3, and mechanical low back strain syndrome.

In November 1997, the Veteran complained of continued 
intermittent low back pain.  He continued working full-duty 
despite his low back pain.  Physical examination showed no 
significant change with continued mild tenderness to 
palpation of the right L4-L5 and L5-S1 segments, unchanged 
lumbar motion with continued discomfort on extension, 
negative straight leg raising, intact sensation and strength, 
and symmetric lower limb reflexes.  The assessment was 
chronic mechanical low back pain with right low lumbar facet 
irritation.  

In January 1998, the Veteran complained of a four-week 
history of insidious worsening of right low back pain without 
reported new trauma.  His pain radiated in to the right 
buttock but not the right leg.  He continued working full 
duty.  Physical examination showed continued tenderness to 
palpation in the right L4-L5 and L5-S1 segments with mild low 
lumbar muscular tightening, lumbar motion appeared more 
restricted with increased discomfort at the right L4-L5 and 
L5-S1 segments on extension, negative straight leg raising, 
intact sensation and strength, and symmetric lower limb 
reflexes.  The assessment was chronic mechanical low back 
pain with right low lumbar facet irritation and degenerative 
changes without radicular findings.  

A private MRI of the lumbar spine in February 1998 showed 
minor disc degenerative changes at L2-3 and L45-5, no 
significant bulge, no focal protrusion, no evidence of nerve 
root entrapment, and mild bilateral facet joint arthopathy at 
L4-5 and L5-S1.

Following low lumbar facet steroid injections in March 1998, 
it was noted in April 1998 that the Veteran's chronic 
mechanical low back pain had improved.  His chronic 
mechanical low back pain with lumbar facet irritation was 
stable in May 1998.  In November 1998, the Veteran's treating 
physician, Matthew M. McLaughlin, M.D., stated that he could 
continue working.

On private outpatient treatment with Peter A. Gehret, M.D., 
in January 1999, the Veteran complained of right shoulder 
pain following repetitive lifting while working on the 
baggage ramp at United Airlines.  He also reported chronic 
low back problems.  He had been placed on light duty.  He 
denied any prior right shoulder injuries.  Physical 
examination showed a tendency to cradle his right upper 
extremity, no right shoulder girdle deformity, tenderness 
primarily over the long head of the biceps but also over the 
lateral aspect of the right shoulder, an intact biceps 
tendon, positive impingement tests, and no instability.  X-
rays showed a type III acromion.  The impression was 
subacromial impingement with rotator cuff and bicipital 
tendonitis.

Following medial branch blocks for bilateral L4-5 and L5-S1 
facets in January 1999, on outpatient treatment with 
Dr. McLaughlin later in January 1999, the Veteran reported 
that his low back pain had improved following surgery but 
subsequently gradually increased.  He also strained his right 
shoulder at work in January 1999.  He had been on light duty 
at work since he injured his right shoulder.  Physical 
examination showed mild right subacromial tenderness, nearly 
full range of motion in the right shoulder with positive 
impingement signs, no significant right shoulder weakness, 
increased pain on resisted abduction, an unchanged low back 
examination with continued increased pain on extension.  The 
assessment was chronic mechanical low back pain with lumbar 
facet arthropathy and right shoulder strain with impingement.

Following lumbar facet rhizotomies in February 1999, on 
outpatient treatment later that same month, the Veteran 
complained of continued low back pain with limited pain 
relief and continued right shoulder problems.  He had been 
off work.  Physical examination showed low lumbar tenderness, 
unchanged lumbar motion with pain on extension, and negative 
straight leg raising.  The assessment was chronic low back 
pain, 2 weeks status-post low lumbar facet rhizotomy, and 
right shoulder strain.

A private MRI scan of the right shoulder in March 1999 showed 
a suspected tear of the supraspinatus tendon with slight high 
signal intensity within and just proximal to the tendinous 
insertion as well as a small amount of fluid within the 
subacromial/subdeltoid bursa.

In April 1999, the Veteran underwent an arthrotomy with 
subacromial depression and repair of rotator cuff in the 
right shoulder.  Dr. Gehret performed the surgery.  The pre- 
and post-operative diagnoses were tear rotator cuff with 
subacromial impingement and acromioclavicular arthrosis of 
the right shoulder.

On private outpatient treatment with Dr. Gehret in June 1999, 
the Veteran reported slow improvement in his right shoulder.  
Physical examination showed an improving range of motion and 
mild tenderness to palpation about the right shoulder.

In July 1999, the Veteran complained of persistent right 
shoulder pain and stiffness since a right shoulder 
decompression surgery with rotator cuff repair and increased 
low back pain without leg symptoms.  He reported that he 
would be off work for at least another month due to his right 
shoulder.  "He is thinking of retiring."  Physical 
examination showed a right shoulder surgical scar, fairly 
limited right shoulder range of motion with pain, lumbar 
tenderness and tightness most localized at L4-L5, more pain 
on lumbar extension, and negative straight leg raising.  The 
assessment was exacerbation of chronic mechanical and 
myofascial low back pain without radicular findings and right 
shoulder pain with possible adhesive capsulitis.

A private MRI scan of the right shoulder in September 1999 
showed post-operative rotator cuff tear and acromioplasty, 
findings suggestive of small partial tear at the inferior 
surface of the supraspinatus at the musculotendinous 
junction, and no evidence of recurrent full thickness tear.

In October 1999, the Veteran complained of continued low back 
pain with occasional bilateral leg pain and paresthesias and 
continued right shoulder pain and stiffness.  His surgeon had 
released him to work with maximum lifting of 30 pounds and no 
overhead lifting.  He had remained off work, however, "as 
there apparently is no modified duty available with these 
restrictions."  Physical examination showed right shoulder 
tenderness, good right shoulder strength with pain on 
resisted abduction and external rotation, unchanged low back 
examination with continued tenderness and more pain on 
extension, and negative straight leg raising.  Dr. McLaughlin 
stated that permanent work restrictions "will be 
necessary."  The assessment was chronic mechanical and 
myofascial low back pain with degenerative changes and 
chronic right shoulder pain status post decompression and 
rotator cuff repair surgery.

In November 1999, the Veteran reported no change with 
continued right shoulder and low back pain.  He was employed 
as a baggage handler with United Airlines.  He injured his 
low back at work on September 23, 1996, while lifting a heavy 
bag.  He also injured his right shoulder at work on 
January 18, 1999.  His surgeries on the low back and right 
shoulder were noted.  He had not worked "since shortly after 
his right shoulder injury.  His condition appears stable."  
Physical examination showed a well-healed right shoulder 
surgical scar without atrophy, somewhat diffuse right 
shoulder tenderness most pronounced around the acromion, 
limited shoulder motion with pain, apparent good right 
shoulder strength with pain on resisted abduction and 
external rotation, continued low lumbar tenderness, and 
negative straight leg raising.  The assessment was chronic 
mechanical and myofascial low back pain with degenerative 
changes and low lumbar facet irritation, status-post 
radiofrequency facet rhizotomy, and chronic right shoulder 
pain, status-post decompression and rotator cuff repair 
surgery.  

The Veteran continued to received regular outpatient 
treatment from Dr. McLaughlin for his low back and right 
shoulder complaints in 2000 and 2001.

On private outpatient treatment with Timothy J. Clarkson, 
M.D., in March 2003, it was noted that the Veteran "has 
workman comp shoulder and back problems (impingement shoulder 
and degenerative disc disease of low back)"  He reported 
that, in the past, he had missed 0-2 days per month.  The 
assessment included back pain and right shoulder pain.

On private outpatient treatment in July 2003, the Veteran 
reported re-injuring his right shoulder.  Objective 
examination showed healed scar on the right shoulder, pain on 
range of motion testing, crepitus on minimal movements, 
tenderness in the posterior and anterior area over the biceps 
groove.  The assessment was right shoulder pain/crepitus, 
status-post surgery.

In an August 2003 letter, Dr. Gehret stated that he had seen 
the Veteran for "popping and grinding in his right shoulder.  
He traces this to his job on the ramp.  On July 25, 2003, he 
was lifting a number of bags when the popping came on.  He 
has continued to work.  He retired on August 1."  Physical 
examination showed a healed right shoulder surgical scar 
consistent with rotator cuff repair, no shoulder girdle 
deformity, no tenderness in the trapezius, mild tenderness 
about the shoulder girdle, a slightly painful arc and a 
positive overhead impingement test, and no shoulder 
instability.  X-rays of the right shoulder showed a single 
Mitek anchor in satisfactory position.  The Veteran had 
satisfactory removal of the distal clavicle and no other 
significant abnormalities.  The impressions included a 
painful right shoulder with mild impingement and chronic low 
back pain.

On VA outpatient treatment in September 2004, the Veteran 
reported that he "plans to resign from job at United 
Airlines due to health problems."  His history included 
chronic low back pain.  The assessment included chronic low 
back pain.

On VA examination in September 2004, the Veteran's complaints 
included right shoulder strain, low back strain, and 
bilateral knee strain.  He stated that he was retiring on 
October 1, 2004, from his current job because "he cannot 
continue to do the manual labor around this position because 
of his joint pain."  The Veteran also reported that he had 
missed almost 2 years of work due to significant weight 
restrictions due to chronic right shoulder pain.  He reported 
right shoulder fatigability but denied weakness or 
incoordination.  He reported 1 to 2 flare-ups of back pain a 
month but denied weakness, fatigability, incoordination, and 
bowel or bladder symptoms.  Physical examination of the right 
shoulder showed a well-healed surgical scar without erythema, 
induration, elevation, retraction, ulceration, or other 
changes, a painful range of motion, and no incoordination.  
Physical examination of the low back showed pain in the 
midline on standing which radiated out to the paraspinous 
musculature "but seems to be worse towards the right," 
increased pain on range of motion testing, no weakness, 
fatigability, or incoordination, and normal strength in the 
lower extremities.  Physical examination of the knees showed 
mild chondromalacia patella, no apparent abnormalities, no 
pain on range of motion testing, no weakness, fatigability, 
incoordination, or lateral instability.  The diagnoses 
included right shoulder strain, status-post rotator surgery 
with chronic pain and limited mobility and degenerative joint 
disease on x-rays, low back pain, and bilateral knee 
chondromalacia patella.

On private outpatient treatment in January 2006 with Robert 
I. Kawasaki, M.D., it was noted that the Veteran had not been 
"for many years" since September 2001.  The Veteran's prior 
treatment with Dr. McLaughlin was noted.  The Veteran 
reported ongoing low back pain and right shoulder pain.  He 
retired from United Airlines in August 2003 and currently was 
employed for Swiss Port Cargo Services as a warehouse 
supervisor.  Physical examination showed a restricted range 
of motion in the right shoulder and tenderness to palpation 
diffusely in the low lumbar region.  Dr. Kawasaki stated, 
"At this point any new symptomatology would not likely be 
related to his prior workers compensation claims."  The 
impressions were chronic mechanical low back pain with 
spondylosis and chronic right shoulder pain, status-post 
decompression and rotator cuff surgery.

On VA outpatient treatment in March 2006, no relevant 
complaints were noted.  The Veteran's history included 
chronic low back pain.  The assessment included chronic low 
back pain.  This assessment was unchanged in June 2007.  In 
December 2007, the Veteran reported that he had to quit his 
job due to persistent back pain.  Physical examination showed 
a painful range of motion in the back and decreased sensation 
distally.  The assessment included low back pain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
shoulder disability.  Initially, the Board notes that the 
Veteran was diagnosed as having gout in December 1976 during 
active service after complaining of right shoulder pain.  He 
was diagnosed as having muscle spasm after complaining of 
right shoulder pain again in February 1977 and coracoid 
bursitis in the right shoulder in March 1977.  At the 
Veteran's separation physical examination in June 1981, the 
in-service examiner determined that the Veteran's painful 
shoulder was secondary to gout.  Following service separation 
in October 1981, the Veteran was treated for right shoulder 
pain in January 1990, when a private examiner noted that 
physical examination of the right shoulder was unremarkable 
and diagnosed the Veteran as having continued arthralgias.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for several years following service is 
significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints).

The post-service medical evidence shows that, while employed 
as a baggage handler, the Veteran injured his right shoulder 
twice in January 1999 and July 2003.  He received regular 
outpatient treatment for right shoulder problems following 
these on-the-job injuries.  In January 1999, the Veteran 
denied any prior right shoulder injuries to Dr. Gehret who 
diagnosed him as having subacromial impingement with rotator 
cuff and biciptal tendonitis.  In an August 2003 letter, 
Dr. Gehret stated that the Veteran linked his right shoulder 
problems to his job as a baggage handler.  Finally, in 
January 2006, Dr. Kawasaki concluded that any new right 
shoulder symptomatology would not be related to the Veteran's 
prior on-the-job right shoulder injuries.  None of the 
Veteran's post-service VA and private treating physicians, 
however, related his current right shoulder disability to 
active service.  Absent medical evidence, to include a nexus 
opinion, relating the Veteran's current right shoulder 
disability to active service, the Board finds that service 
connection for a right shoulder disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
low back disability.  Initially, the Board notes that in-
service x-rays in March 1962 showed slight scoliosis.  The 
Veteran complained of increased low back pain in December 
1967.  On periodic physical examination in September 1969, 
the Veteran reported a history of a back injury in 1961 which 
was treated and resulted only in occasional mild symptoms.  
In October 1976, the Veteran reported that his low back pain 
had improved with treatment.  At the Veteran's separation 
physical examination in June 1981, the in-service examiner 
noted that the Veteran's history of recurrent low back pain 
since March 1981 was of unknown etiology, required no 
treatment, and resulted in no complications or sequelae.  The 
Veteran's back was clinically normal at his separation from 
service.

The post-service medical evidence shows that the Veteran 
injured his back in 1990, 1991, and in September 1996 while 
working as a baggage handler.  He was diagnosed as having 
lumbosacral strain after his September 1996 injury.  An MRI 
in November 1996 showed degenerative joint disease.  In 
September 1997, Dr. Ring stated that the Veteran reported 
injuring his back in 1990 and 1991 when he was struck by a 
cargo door while at work.  Dr. Ring diagnosed the Veteran as 
having chronic low back pain.  In November 1997, the Veteran 
reported that he continued to work full-time despite his low 
back pain and there was no significant change on physical 
examination.  Following steroid injections in the low back in 
March 1998, the Veteran's low back pain was stable in May 
1998.  None of the Veteran's post-service VA and private 
treating physicians have related his current low back 
disability to active service.  Absent medical evidence, to 
include a nexus opinion, relating the Veteran's current low 
back disability to active service, the Board finds that 
service connection for a low back disability is not 
warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for right and left knee disabilities.  Initially, 
the Board notes that the Veteran complained of right knee 
tenderness in January 1963; at that time, physical 
examination showed minimal right knee swelling, no crepitus 
or tenderness, a full range of motion, and x-rays were 
negative.  The Veteran complained of left knee tenderness in 
September 1967 and was diagnosed as having ligament strain.  
On periodic physical examination in September 1969, he 
reported a history of occasional and intermittent bilateral 
knee stiffness.  At his separation physical examination in 
June 1981, the Veteran denied any history of bilateral knee 
problems.  It appears that the Veteran's in-service bilateral 
knee complaints were acute, transitory, and resolved with 
treatment.  Following service separation in October 1981, the 
Veteran first was treated for a right knee disability 
following an on-the-job right knee injury in June 1997, or 
more 15 years later.  It appears that the Veteran first was 
treated for a left knee disability when he complained of 
bilateral knee strain on VA examination in September 2004, or 
almost 23 years after service separation.  See Maxson, 230 
F.3d at 1333.

Following the Veteran's on-the-job right knee injury in June 
1997, there was a full range of motion on physical 
examination with minimal if any knee swelling.  The Veteran 
was diagnosed as having right knee strain.  On VA examination 
in September 2004, physical examination showed mild 
chondromalacia patella and no abnormalities, pain on range of 
motion, weakness, fatigue, or incoordination.  The Veteran 
was diagnosed as having bilateral chondromalacia patella.  
None of the Veteran's post-service VA and private treating 
physicians have related his bilateral knee disabilities to 
active service.  Absent medical evidence, to include a nexus 
opinion, relating the Veteran's current right and left 
disabilities to active service, the Board finds that service 
connection for a right knee disability and for a left knee 
disability is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


